Citation Nr: 0802979	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  04-35 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain.

2.  Entitlement to an initial compensable evaluation for 
hearing loss, left ear.

3.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for hearing 
loss, right ear.

4.  Entitlement to service connection for hearing loss, right 
ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who had 20 years of active duty 
including from July 1980 to July 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in pertinent part, established a 
rating of 20 percent for the veteran's service-connected 
lumbosacral strain, denied service connection for hearing 
loss, left ear, and found that new and material evidence had 
not been submitted to re-open a claim for service-connection 
for hearing loss, right ear.  In September 2004, the RO 
granted service connection for hearing loss, left ear, with a 
noncompensable rating.

The Board observes that the veteran requested a personal 
hearing before a Veterans Law Judge.  In September 2007 a 
letter was sent to the veteran informing him of the time and 
location of his scheduled hearing.  However, the letter was 
sent to an incorrect address and was returned to the VA.  The 
returned letter was associated with the veteran's file on 
November 26, 2007, and an undated letter was sent to the 
veteran's correct address.  However, the hearing was still 
scheduled for December 5, 2007, and the veteran did not 
appear at the scheduled time.  On January 10, 2008, as 
detailed by a report of contact on that date, the veteran's 
accredited representative attempted to contact the veteran 
and left phone messages for him concerning whether the 
veteran still desired a hearing.  As of the date of this 
decision, the veteran has not responded to the accredited 
representative's messages.  While it is unclear whether the 
veteran was given adequate notice of his hearing, the veteran 
is not prejudiced by the Board proceeding with this decision 
because it is not an adverse decision.  The veteran is 
advised that if he so desires he may still have a hearing 
with the Board if the matter is returned after completion of 
the REMAND orders provided herein.


The Board further notes that the issues of increased 
evaluations for lumbosacral strain and hearing loss, left ear 
and service connection for hearing loss, right ear are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  In an April 2002 rating decision the RO denied 
entitlement to service connection for hearing loss, right 
ear; that determination has become final.

3.  Evidence received since the April 2002 rating decision is 
neither cumulative nor redundant of the evidence of record 
and relates to an unestablished fact necessary to 
substantiate the claim of service connection for hearing 
loss, right ear.


CONCLUSION OF LAW

As new and material evidence has been received, the claim for 
service connection for hearing loss, right ear is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
held that in order to successfully reopen a previously and 
finally disallowed claim, the law requires the presentation 
of a special type of evidence-evidence that is both new and 
material.  In this case, the veteran was notified of the VCAA 
duties to assist and of the information and evidence 
necessary to substantiate his claim by correspondence dated 
in August 2003.  Adequate opportunities to submit evidence 
and request assistance have been provided.

VA regulations provide that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2007).

In an April 2002 rating decision the RO denied entitlement to 
service connection for hearing loss, right ear.  It was 
noted, in essence, that there was no evidence of hearing 
loss, right ear during active service.  The veteran did not 
appeal this decision and it became final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.104 (2007).

The evidence received since the April 2002 rating decision 
includes additional statements from the veteran and VA 
medical records including an audiological evaluation report 
dated in June 2004.  This audiological report revealed that 
the veteran exhibited speech recognition less than 94 percent 
in each ear based on the Maryland CNC word list.  In 
accordance with 38 C.F.R. § 3.385, such findings demonstrate 
that the veteran suffers from hearing impairment for VA 
purposes.  Thus, this evidence is neither cumulative nor 
redundant and raises a reasonable possibility of 
substantiating the claim.  Therefore, the claim must be 
reopened and re-adjudicated on the merits.




ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for hearing loss, right 
ear is reopened.


REMAND

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).

As was explained earlier herein, the Board finds that the 
veteran's claim for right ear hearing loss is reopened, as 
evidenced by the June 2004 VA audiological evaluation report 
showing that the veteran suffers from hearing loss in the 
right ear for VA purposes.  However, the examination does not 
comment on whether such hearing loss is related to service.  
In view of the veteran's 20 year history of active duty 
service, and the fact that the veteran is service-connected 
for hearing impairment of the left ear, the Board finds that 
a medical opinion from an audiologist as to the etiology of 
the hearing impairment is necessary to fully and fairly 
adjudicate the veteran's claim.

In regard to the issue of an increased rating for service-
connected lumbosacral strain, the Board notes that the 
veteran's last VA examination for rating purposes was in 
September 2003.  Since that time, the veteran has claimed 
that his back pain has caused him to lose a previous job and 
interferes with his current employment.  Due to the passage 
of time and the veteran's assertions, the Board finds that 
additional development is warranted to determine the current 
level of disability due to the veteran's service-connected 
lumbosacral strain.

Additionally, in October 2004 the veteran submitted a notice 
of disagreement (NOD) with a rating decision issued in 
September 2004 which established entitlement to service 
connection for hearing loss, left ear with an initial 
noncompensable evaluation.  The filing of a NOD initiates the 
appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-
410 (1995).  The RO has not yet had the opportunity to issue 
a Statement of the Case regarding this issue.  38 C.F.R. § 
19.26 (2007).  The United States Court of Appeals for 
Veterans Claims has held that, where the record contains a 
notice of disagreement as to an issue, but no statement of 
the case, the issue must be remanded to the RO to issue a 
statement of the case and to provide the veteran an 
opportunity to perfect the appeal.  See Manlicon v. West, 12 
Vet. App. 238 (1999).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26 (2007), 
including issuance of an appropriate 
statement of the case addressing the 
issue of increased rating for hearing 
loss, left ear.  The veteran should be 
advised of need to file a timely 
substantive appeal if the veteran desires 
to complete an appeal as to this issue.  
If a timely substantive appeal is 
received, the case should be returned to 
the Board for appellate review.

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers who treated the 
veteran for his lower back pain and 
hearing disorder since 2004.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be scheduled for a 
VA orthopedic VA examination for the 
purpose of evaluating the severity of the 
veteran's service-connected lumbosacral 
strain.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the examiner's report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

The examiner should identify and describe 
in detail all residuals attributable to 
lumbosacral strain.  The physician should 
conduct range of motion testing of the 
lumbar spine.  It should be indicated 
whether any limitation of motion 
approximates either favorable or 
unfavorable ankylosis of the 
thoracolumbar spine.  Any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and the examiner is to indicate 
whether there is likely to be additional 
range of motion loss due to any of the 
following: (1) pain on use, including 
during flare- ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the lumbar spine is used 
repeatedly.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.  The examiner 
should also address the extent to which 
the veteran's lumbosacral strain 
interferes with his employment.

4.  The veteran should be scheduled for 
an appropriate VA audiology examination 
to determine whether the veteran 
continues to suffer from hearing 
impairment of the right ear, and if so, 
the examiner should render an opinion as 
to the whether there is at least a 50 
percent probability or greater (at least 
as likely as not) that he has any present 
right ear hearing loss disability as a 
result of service, to include as a result 
of noise exposure.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  During 
the interview process, the examiner is to 
obtain a history from the veteran of any 
occupational or recreational noise trauma 
to which he may have been exposed, both 
before and after service.  Opinions 
should be provided based on the results 
of examination, a review of the medical 
evidence of record, and sound medical 
principles.  The examiner should be 
advised that of the fact that the veteran 
has already been awarded service 
connection for left ear hearing 
impairment, and that such hearing 
impairment is related to service.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
any issue remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If any 
benefit sought remains denied, the 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  At that time the veteran should 
also be asked by separate notice whether 
he still desires a hearing before the 
Board.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


